Citation Nr: 0414671	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  97-27 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, current evaluated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1973 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his notice of disagreement, received in August 1997 and in 
his substantive appeal, received in September 1997, the 
veteran made specific reference to a claim for individual 
unemployability.  In particular, the Board notes the 
veteran's reference to a finding in the July 1997 rating 
decision stating that he was unable to secure and follow a 
substantially gainful occupation due to disability.  The 
record does not reflect that the RO has adjudicated the issue 
of entitlement to a total disability rating based on 
individual unemployability.  The veteran's comments in this 
regard are referred to the RO for action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Review of the claims file shows that the veteran's claim for 
an increased rating has been pending since 1997.  During the 
course of his appeal, he has been afforded at least three VA 
compensation examinations, in December 1997, December 2001, 
and May 2003.  He was also scheduled for an examination in 
June 2001.  The June 2001 examination was not completed, but 
it was noted that the examination would be rescheduled.  The 
December 2001 examiner noted that an "in depth" examination 
had been completed in July 2001 and that the examiner agreed 
with the July 2001 examiner's basic findings.  The examiner 
who evaluated the veteran in May 2003 (the same examiner as 
in December 2001) also referred to the July 2001 examination 
report.  However, the Board is unable to locate the report of 
the July 2001 examination in the claims file.  Even though 
the reports of two subsequent VA psychiatric examinations are 
of record, the results of the July 2001 VA examination are 
certainly relevant to the veteran's claim and must be 
considered.  

The Board also notes that the May 2001 letter that was mailed 
to the veteran to apprise him of his and VA's duties and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) informed him of the evidence necessary to 
establish a claim for service connection, rather than for an 
increased rating.  On remand, the RO will have the 
opportunity to provide the veteran with proper notice in this 
regard, in compliance with the VCAA.  

The Board regrets that it is necessary to delay final 
appellate consideration of the veteran's aging claim.  
Nevertheless, all available pertinent VA records must be 
obtained and reviewed and the provisions of the VCAA must be 
complied with.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers, VA and non-
VA, who have treated him for a 
psychiatric disorder since December 2003, 
including the approximate dates of any 
such treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of all records identified 
by him.  In particular, the RO should 
obtain the report of a VA psychiatric 
compensation examination conducted in 
July 2001.  

2.  The RO should insure full compliance 
with the notice and duty to assist 
provisions of the VCAA.  

3.  Upon completion of the above 
requested actions, the RO should again 
consider the veteran's claim.  If action 
taken remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


